IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-31289
                         Conference Calendar



PRESTON L. SCARBROUGH,

                                            Plaintiff-Appellant,

versus

G A B ROBINS; DAVID BIENVENU,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CV-2403-I
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Reverend Preston L. Scarbrough appeals the dismissal of his

Jones Act claim for failure to state a claim upon which relief

may be granted.   In the district court, Scarbrough filed a

“seaman’s claim,” which alleged fraud, impairment of the

obligation of a contract, and assault.      On appeal, Scarbrough

argues that the district court violated the Fifth and Fourteenth

Amendments because he was not given a jury trial and the district

court misconstrued his Due Process rights.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-31289
                               -2-

     Scarbrough’s claim is time-barred because he filed his Jones

Act and general maritime law claim more than three years from the

date that his cause of action accrued.   See Armstrong v. Trico

Marine, Inc., 923 F.2d 55, 58 (5th Cir. 1991).   Further,

Scarbrough’s claim relies exclusively on conclusional statements,

which are insufficient to prevent a motion to dismiss.      See

Jefferson v. Lead Indus. Ass’n, Inc., 106 F.3d 1245, 1250 (5th

Cir. 1997).

     Accordingly, it appears certain that Scarbrough cannot prove

any set of facts in support of his claim that would entitle him

to relief, and the district court’s judgment is AFFIRMED.         See

Doe v. Dallas Indep. School Dist., 153 F.3d 211, 215 (5th Cir.

1998).

     AFFIRMED.